Case 1:19-cv-00655-JPH-DLP Document 122 Filed 03/16/21 Page 1 of 10 PageID #: 1069




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  CURTIS L. JONES,                                      )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 1:19-cv-00655-JPH-DLP
                                                        )
  WEXFORD HEALTH SOURCES INC, et al.                    )
                                                        )
                                Defendants.             )

        ORDER DENYING PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT
        AND GRANTING DEFENDANTS' MOTIONS FOR SUMMARY JUDGMENT

         Plaintiff Curtis L. Jones, an inmate in the Indiana Department of Correction, brings this

  action pursuant to 42 U.S.C. § 1983 alleging that he received inadequate medical care for a broken

  hand while at the Wabash Valley Correctional Facility. Mr. Jones has moved for summary

  judgment, the defendants have filed cross motions for summary judgment, and the motions all

  are fully briefed.

                                 I.      Summary Judgment Standard

         A motion for summary judgment asks the Court to find that a trial is unnecessary because

  there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

  as a matter of law. See Fed. R. Civ. P. 56(a). On summary judgment, a party must show the Court

  what evidence it has that would convince a trier of fact to accept its version of the events. Gekas

  v. Vasilades, 814 F.3d 890, 896 (7th Cir. 2016). The moving party is entitled to summary judgment

  if no reasonable factfinder could return a verdict for the non-moving party. Nelson v. Miller, 570

  F.3d 868, 875 (7th Cir. 2009). To survive a motion for summary judgment, the non-moving party

  must set forth specific, admissible evidence showing that there is a material issue for trial. Celotex

  Corp. v. Catrett, 477 U.S. 317, 323 (1986). Inadmissible evidence, including hearsay, cannot be


                                                    1
Case 1:19-cv-00655-JPH-DLP Document 122 Filed 03/16/21 Page 2 of 10 PageID #: 1070




  used to support or defeat a summary judgment motion. Cairel v. Alderden, 821 F.3d 823, 830

  (7th Cir. 2016).

         The Court views the record in the light most favorable to the non-moving party and draws

  all reasonable inferences in that party's favor. Valenti v. Lawson, 889 F.3d 427, 429 (7th Cir. 2018).

  It cannot weigh evidence or make credibility determinations on summary judgment because those

  tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court

  need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and need not "scour every inch of

  the record" for evidence that is potentially relevant to the summary judgment motion before them.

  Grant v. Tr. of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

         When reviewing cross-motions for summary judgment, the Court draws all reasonable

  inferences in favor of the party against whom the motion at issue was made. Valenti v. Lawson,

  889 F.3d 427, 429 (7th Cir. 2018) (citing Tripp v. Scholz, 872 F.3d 857, 862 (7th Cir. 2017)).

  The existence of cross-motions for summary judgment does not imply that there are no genuine

  issues of material fact. R.J. Corman Derailment Servs., LLC v. Int'l Union of Operating Engineers,

  Local Union 150, AFL-CIO, 335 F.3d 643, 647 (7th Cir. 2003).

                                             II.        Facts

         Except where noted, the following facts are undisputed. The defendants are Dr. Samuel

  Byrd, Kim Hobson, and Wexford Health Sources, Inc.—collectively, "the medical defendants"—

  and Warden Richard Brown. The relevant events occurred in 2018, while Mr. Jones was in custody

  at Wabash Valley Correctional Facility.




                                                    2
Case 1:19-cv-00655-JPH-DLP Document 122 Filed 03/16/21 Page 3 of 10 PageID #: 1071




         On the morning of March 7, Mr. Jones broke a bone in his hand. 1 Mr. Jones promptly

  reported the injury to custody staff member Officer Sheldon. Officer Sheldon telephoned prison

  medical staff and described the injury. The medical staff member responded that Mr. Jones needed

  to fill out a healthcare request form. Officer Sheldon then called Sergeant Lantrip, who observed

  Mr. Jones's hand and then called medical himself. The medical staff member again responded that

  Mr. Jones would not receive treatment until he submitted a healthcare request form. Mr. Jones then

  filled out a form and gave it to the officers for submission. See dkt. 103-1 at 8 (healthcare request

  form). By evening, after the custody staff had changed shifts, Mr. Jones still had not been called

  to medical for treatment. He showed his hand to another custody staff member, Officer Thompson,

  who called medical. The medical staff member again responded that Mr. Jones needed to submit

  a healthcare request form.

         On March 8, Mr. Jones was seen by Nurse Riggs. 2 Nurse Riggs ordered an x-ray, but

  according to Mr. Jones, she did not provide any pain medication.

         On March 9, Mr. Jones received an x-ray and consulted with Dr. Byrd. The x-ray revealed

  a fractured and mildly displaced fifth metatarsal in Mr. Jones's right hand. Dr. Byrd could not reset

  the fracture, so he submitted a request for Mr. Jones to see an outside specialist. Dkt. 111-1, ¶ 7

  (Dr. Byrd affidavit). Mr. Jones received orders for Tylenol and ibuprofen, as well as a splint for



  1  Mr. Jones reports that he fell in the shower. Dkt. 103 at 3. Dr. Byrd asserts that the type of
  fracture Mr. Jones sustained "is more consistent with a closed fist striking a hard object, whether
  it be another individual or a wall." Dkt. 111-1, ¶¶ 7−8 (Dr. Byrd affidavit) (noting that the injury
  is commonly known as a "boxer's fracture"). This factual dispute is not material to any party's
  motion for summary judgment.

  2 Mr. Jones's motion for summary judgment asserts that he was first seen by Nurse Riggs on
  March 9, 2018. Dkt. 103 at 4. But in his deposition, after reviewing his medical records, Mr. Jones
  testified that he saw Nurse Riggs on March 8, 2018. Dkt. 111-3 at 13. Likewise, in his response to
  the medical defendants' motion to dismiss, Mr. Jones acknowledges seeing Nurse Riggs on
  March 8. Dkt. 113, ¶ 1.
                                                   3
Case 1:19-cv-00655-JPH-DLP Document 122 Filed 03/16/21 Page 4 of 10 PageID #: 1072




  his hand. Dkt. 111-4 at 3−4 (prison medical records). According to Mr. Jones, Dr. Byrd reported

  that he could not send Mr. Jones to a hospital for immediate treatment because any request for

  such treatment had to be approved by Wexford administrators. Dkt. 103-1, p. 3, ¶¶ 35−38 (Curtis

  Jones affidavit). But Mr. Jones also asserts that another prisoner who broke his hand was sent to

  the hospital the same day. Id., ¶ 38.

         On March 20, Mr. Jones was treated by Dr. Benny Seto, an outside surgeon. Dr. Seto

  recommended surgery to correct the fracture and provided a new splint. Dkt. 111-4 at 9. According

  to Mr. Jones, Dr. Seto told Mr. Jones that he would have to re-break the fracture because it had

  started to heal "due to the prolonged delay." Dkt. 103-1, p. 4, ¶ 41.

         On March 30, Dr. Seto performed surgery on Mr. Jones's hand. Dkt. 111-4 at 17. According

  to Mr. Jones, the surgery took longer than expected because the injury was more significant than

  Dr. Seto realized. Dkt. 103-1, ¶ 4, ¶ 43. After surgery, Dr. Seto prescribed the pain medication

  Norco, which was not on hand at the prison. Dkt. 111-4 at 17. Medical staff substituted Tylenol

  with codeine until the Norco prescription could be filled. Id.

         On April 13, Mr. Jones submitted a grievance complaining about the medical staff's failure

  to examine him on March 7 after custody staff called in the injury. See dkt. 103-1 at 9 (grievance

  response report). Ms. Hobson denied the grievance, asserting that "[p]olicy and protocols were

  followed." Id.

         According to Mr. Jones, he continues to experience pain in his right hand. Dkt. 103-1, p. 6,

  ¶ 54. But on July 3, 2018, Mr. Jones reported to Dr. Seto that he did not experience pain in his

  hand except when it was hit while he played basketball. Dkt. 111-4 at 65 (clinic medical records);

  see dkt. 111-3 at 17 (Jones deposition).




                                                   4
Case 1:19-cv-00655-JPH-DLP Document 122 Filed 03/16/21 Page 5 of 10 PageID #: 1073




                                           III. Discussion

         Mr. Jones alleges that Dr. Byrd was deliberately indifferent to his serious medical needs in

  violation of the Eighth Amendment and that Ms. Hobson, Warden Brown, and Wexford

  maintained a policy that caused Mr. Jones to suffer an Eighth Amendment deprivation.

         A.      Dr. Byrd

         To prevail on an Eighth Amendment claim based on deliberate indifference to serious

  medical needs, a plaintiff must show that (1) he suffered from an objectively serious medical

  condition and (2) the defendant knew about his condition and the substantial risk of harm it posed,

  but disregarded that risk. Farmer v. Brennan, 511 U.S. 825, 837 (1994); Knight v. Grossman,

  942 F.3d 336, 340 (7th Cir. 2019). Negligence is not enough. Knight, 942 F.3d at 340. "A medical

  professional is entitled to deference in treatment decisions unless no minimally competent

  professional would have [recommended the same] under those circumstances." Pyles v. Fahim,

  771 F.3d 403, 409 (7th Cir. 2014). "Disagreement between a prisoner and his doctor, or even

  between two medical professionals, about the proper course of treatment generally is insufficient,

  by itself, to establish an Eighth Amendment violation." Id.

         When Dr. Byrd viewed Mr. Jones's x-ray results, he diagnosed "an acute displaced

  angulated rotated and mildly comminuted fracture of the fifth metacarpal." Dkt. 111-1, ¶¶ 6−7

  (Dr. Byrd affidavit); see dkt. 111-4 at 1−3 (prison medical records). Dr. Byrd applied a splint and

  ordered ibuprofen and Tylenol for Mr. Jones's pain. Dkt. 111-4 at 3−4. Dr. Byrd also submitted a

  request for Mr. Jones to consult with an off-site surgeon. Dkt. 111-1, ¶ 7; see dkt. 103-1 at 12

  (email from Dr. Byrd).

         Mr. Jones argues that Dr. Byrd showed deliberate indifference when he failed to

  immediately send Mr. Jones to a hospital for surgery after diagnosing the injury. But he offers no



                                                  5
Case 1:19-cv-00655-JPH-DLP Document 122 Filed 03/16/21 Page 6 of 10 PageID #: 1074




  evidence that would allow a jury to find that Dr. Byrd failed to exercise reasonable professional

  judgment. In diagnosing Mr. Jones's hand, Dr. Byrd noted that the displacement was "mild" and

  concluded that immediate or emergency outside treatment was not necessary. Id., ¶ 23.

         Mr. Jones relies on an alleged statement from Dr. Seto that "he would have to re-break

  [Mr. Jones's] hand because [the] hand had already started the healing process due to the prolonged

  delay." Dkt. 103-1, p. 4, ¶ 41; see dkt. 113 at 5 (Jones response to medical defendants' summary

  judgment motion). But this statement, at most, shows only that Dr. Seto—with the benefit of more

  information than Dr. Byrd had at the time he decided not to send Mr. Jones out for immediate

  surgery—disagreed with Dr. Byrd's decision. A difference of opinion between medical

  professionals, without evidence that the defendant failed to exercise medical judgment, is not

  enough to create a material issue of fact for summary judgment. Shields v. Ill. Dep't of Corr., 746

  F.3d 782, 797 (7th Cir. 2014) (affirming grant of summary judgment in favor of prison doctor who

  did not recommend surgery despite multiple contrary recommendations from other doctors).

         Because Mr. Jones has provided no evidence that would allow a jury to find that Dr. Byrd

  was deliberately indifferent to his serious medical condition, Dr. Byrd is entitled to judgment as a

  matter of law.

         B.        Wexford

         Mr. Jones argues that Wexford maintains a policy of requiring prisoners to file healthcare

  request forms for non-emergency and non-urgent medical conditions, thereby delaying treatment

  for such conditions.

         Plaintiffs may sue municipalities (or private corporations acting under color of state law to

  perform government services) alleging that the defendant's unconstitutional policy, practice, or

  custom caused a constitutional injury. Monell v. Dep’t of Social Services, 436 U.S. 658, 690−91



                                                   6
Case 1:19-cv-00655-JPH-DLP Document 122 Filed 03/16/21 Page 7 of 10 PageID #: 1075




  (1978). To prevail on a Monell claim, "a plaintiff must ultimately prove three elements:

  (1) an action pursuant to a municipal [or corporate] policy, (2) culpability, meaning that

  policymakers were deliberately indifferent to a known risk that the policy would lead to

  constitutional violations, and (3) causation, meaning the municipal [or corporate] action was the

  'moving force' behind the constitutional injury." Hall v. City of Chicago, 953 F.3d 945, 950

  (7th Cir. 2020); see Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 664 (7th Cir. 2016)

  (applying Monell theory of liability to private company acting under color of state law).

         Wexford argues that Indiana Department of Correction, not Wexford, created and

  maintains a policy requiring healthcare request forms for non-emergency and non-urgent medical

  situations. Dkt. 109 at 21. To be sure, the written policy Mr. Jones points to is from the Indiana

  Department of Correction. See dkt. 105-4 at 31 ("Offenders who have a health concern should

  complete a Request for Healthcare . . . and place it in the medical box."). But the existence of an

  Indiana Department of Correction policy does not preclude the existence of a related Wexford

  policy, practice, or custom. Here, Wexford employees denied Mr. Jones immediate treatment

  while Indiana Department of Correction employees tried to help him get it. And Ms. Hobson's

  grievance response suggests that the Wexford employees were acting in accordance with company

  policy. Dkt. 103-1 at 9 ("Policy and protocols were followed."). The Court therefore assumes that

  Mr. Jones could show a Wexford policy or practice of denying immediate treatment for serious

  but non-emergency medical needs.

         But Wexford is still entitled to summary judgment because, even assuming this policy

  exists, it did not violate Mr. Jones's Eighth Amendment rights. For prisoners, "delays are common

  in the prison setting with limited resources." Petties v. Carter, 836 F.3d 722, 730 (7th Cir. 2016).

  The Eighth Amendment will not tolerate an "inexplicable delay in treatment which serves no



                                                   7
Case 1:19-cv-00655-JPH-DLP Document 122 Filed 03/16/21 Page 8 of 10 PageID #: 1076




  penological interest." Id. But Mr. Jones has provided no evidence of a policy that compels such

  delays. The healthcare request form requirement is flexible, with exceptions for emergent or urgent

  medical needs. Dkt. 104-4 at 31 ("In the event of medical emergency, offenders should notify an

  officer who will contact the nurse and emergency care will be provided."); see dkt. 111-2, ¶¶ 11−12

  ("While the general rule is that patients should submit a health care request, the health care

  directives and policies also include exceptions, specifically in the situations of emergencies.

  Correctional staff are trained and instructed about their ability to call an emergency signal 3000,

  designating a medical emergency.").

         As Mr. Jones's deposition testimony shows, the crux of his claim is his belief that a broken

  hand was an emergent or urgent medical need:

         Q:      So again, we have no problem with the language [of the policy]; you just believe
                 that your hand should have been considered an emergency?

         A:      Absolutely.

  Dkt. 111-3 at 8. But the decision of whether a particular medical need qualifies as an emergency

  is left to the staff member assessing it. Here, one or more nurses who answered calls from custody

  staff determined that Mr. Jones's broken hand did not require immediate medical care. There is no

  evidence that these nurses failed to exercise professional judgment. But even if they did show

  deliberate indifference in a particular instance, their actions would not render the policy itself

  unconstitutional.

         Because Mr. Jones has failed to provide evidence Wexford has maintained a policy,

  practice, or custom that violated his Eighth Amendment rights, Wexford is entitled to judgment as

  a matter of law.




                                                  8
Case 1:19-cv-00655-JPH-DLP Document 122 Filed 03/16/21 Page 9 of 10 PageID #: 1077




           C.     Ms. Hobson and Warden Brown

           As with Wexford, Mr. Jones alleges that Ms. Hobson and Warden Brown each maintains

  a policy of requiring prisoners to file healthcare request forms for non-emergency and non-urgent

  medical conditions, thereby delaying treatment for such conditions.

           To the extent Mr. Jones's claims against Ms. Hobson and Warden Brown rely on the Monell

  theory of municipal liability, the defendants are entitled to judgment as a matter of law because

  Monell does not apply to individual defendants. Martin v. Vaughn, No. 2:20-cv-00391-JPH-MJD,

  2020 WL 6205643, at *2 (S.D. Ind. Oct. 22, 2020) (citing Johnson v. Dykstra, No. 3-17-cv-00071-

  PPS-MGG, 2019 WL 2270356, at *3 (N.D. Ind. May 24, 2019).

           To the extent Mr. Jones claims that Ms. Hobson and Warden Brown were personally

  involved in violating Mr. Jones's Eighth Amendment rights, the defendants are entitled to

  judgment as a matter of law because Mr. Jones has not designated evidence that would allow a

  jury to find such a violation. To the contrary, the designated evidence shows that neither

  Ms. Hobson nor Warden Brown was personally involved in treating Mr. Jones's hand injury.

  Dkt. 111-2, ¶ 6 (Kim Hobson affidavit); dkt. 105-1, ¶¶ 7−8, 13 (Richard Brown declaration). And

  even assuming Ms. Hobson or Warden Brown was involved in maintaining the prison policy of

  requiring prisoners to submit a healthcare request form before receiving non-emergency medical

  treatment, that policy did not violate Mr. Jones's Eighth Amendment rights—for the reasons

  discussed above in Section III.B.

                                         IV.    Conclusion

           The defendants' motions for summary judgment, dkts. [105] and [108], are GRANTED.

  Mr. Jones's motion for summary judgment, dkt. [103], is DENIED. Final judgment shall now

  enter.



                                                  9
Case 1:19-cv-00655-JPH-DLP Document 122 Filed 03/16/21 Page 10 of 10 PageID #: 1078




   SO ORDERED.

   Date: 3/16/2021




   Distribution:

   CURTIS L. JONES
   903494
   WESTVILLE – CF
   WESTVILLE CORRECTIONAL FACILITY
   Inmate Mail/Parcels
   5501 South 1100 West
   WESTVILLE, IN 46391

   Douglass R. Bitner
   KATZ KORIN CUNNINGHAM, P.C.
   dbitner@kkclegal.com

   David C. Dickmeyer
   INDIANA ATTORNEY GENERAL
   David.Dickmeyer@atg.in.gov

   Zachary Robert Griffin
   INDIANA ATTORNEY GENERAL
   zachary.griffin@atg.in.gov




                                        10
